[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________           FILED
                                                 U.S. COURT OF APPEALS
                              No. 11-10113         ELEVENTH CIRCUIT
                                                       FEB 10, 2012
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                         CLERK

                    D.C. Docket No. 1:08-cv-03605-CAP

ZURAB LEZHAVA,

                                                      Plaintiff-Appellant,

                                   versus

AMERICAN HOME MORTGAGE SERVICING, INC.,
WILMINGTON TRUST COMPANY, in its capacity as the
Trustee of American Home Mortgage Investment Trust 2007-1,

                                                      Defendants-Appellees,

JOHN DOE INVESTOR,

                                                      Defendant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________
                            (February 10, 2012)

Before TJOFLAT, EDMONDSON, and COX, Circuit Judges.

PER CURIAM:
      The Plaintiff, Zurab Lezhava, appeals following the district court’s grant of

summary judgment in favor of the Defendants, American Home Mortgage Servicing,

Inc. and Wilmington Trust Company, in its capacity as the Trustee of American Home

Mortgage Investment Trust 2007-1.

      Lezhave contends that the district court erred in granting the Defendants

summary judgment on all of his claims. Lezhava’s arguments in support of this

contention were rejected by the district court in a well-reasoned opinion. We agree

with the district court’s analysis and conclusions. (Order at Dkt. 97 at 1-20.) No

reversible error has been shown.

      Lezhava also contends that the district court erred in denying his motion for

leave to amend. We conclude that Lezhava has shown no abuse of discretion in

denial of the motion for the reasons stated in the district court’s order denying the

motion. (Id. at 21-27.)

      AFFIRMED.




                                         2